J-S54015-15



NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                    IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                          Appellee

                     v.

ROSS M. RABELOW,

                          Appellant                   No. 2985 EDA 2014


         Appeal from the Judgment of Sentence September 22, 2014
            In the Court of Common Pleas of Montgomery County
             Criminal Division at No(s): CP-46-CR-0006370-2012


BEFORE: BOWES, PANELLA, AND FITZGERALD,* JJ.

MEMORANDUM BY BOWES, J.:                              FILED March 14, 2016

       Ross M. Rabelow appeals from the judgment of sentence of four to

forty-four years imprisonment and $650,000 in restitution that the trial court

imposed after a jury convicted him of multiple crimes. We affirm.

       From September 2008 to May 2012, Appellant owned and operated

American Comfort Home Care Services, LLC (“American Comfort”), which

sold contracts for home care services.     Appellant and his salesmen, Bruce

Cherry, Thomas Muldoon, and Robert Lerner, targeted senior citizens, some

of whom suffered from dementia and senility. The contracts were worthless,

as the evidence established that Appellant never intended to honor them and

American Comfort lacked the financial resources to do so.




*
    Former Justice specially assigned to the Superior Court.
J-S54015-15



     Special Agent Karen Tempinski of the Insurance Fraud Section of the

Pennsylvania Attorney General’s Office began to investigate Appellant in

March 2011, after she received a complaint from Inge Neuhauser about

Cherry.   Cherry had received a check from Ms. Neuhauser that he was

supposed to forward to an insurance company to pay for a premium, but the

insurance company never received the check.     Ms. Neuhauser gave Agent

Tempinski a packet of materials that included a contract from American

Comfort that Ms. Neuhauser had purchased from Cherry. Since the contract

provided 1,000 hours of on-demand, in-home services for $1.59 an hour,

which was well below market rate, Agent Tempinski began to investigate

American Comfort and Cherry.

     The address for American Comfort on the contract was a UPS mailbox

store, and Agent Tempinski attempted to locate the actual office of that

corporation.   Pennsylvania Department of State records established that

Appellant owned American Comfort and that he had applied for American

Comfort to use the fictitious name National Comfort Home Care Services.

     Agent Tempinski’s investigation led to other clients, approximately 135

of whom she personally interviewed. They provided the agent with copies of

their contracts and evidence of payment.    Through the customer checks,

Agent Tempinski identified the banks where they were deposited, and

obtained the records for bank accounts owned by American Comfort at those

institutions. She compiled an exhibit showing American Comfort’s financial

                                   -2-
J-S54015-15



transactions.    American Comfort collected $774,060 in deposits from

September 2008 through May 2012.          During that timeframe, just 2.7% of

that amount went to finance services for the clients who had purchased

them. Commonwealth Exhibit 4; N.T. Trial, 3/17/14 (AM Session), at 63-64.

Agent Templinski established that American Comfort sold 245 of the

contracts.

      Appellant was charged with a total of 733 counts of criminal activity

involving the 245 victims who purchased the in-home service contracts from

American Comfort. Following an eight-day trial, Appellant was found guilty

of criminal conspiracy, corrupt organizations, 244 counts of theft by

deception, 244 counts of deceptive fraudulent business practices, and

dealing in proceeds of unlawful activity. He was acquitted of theft by failure

to make required disposition. After his post-sentence motion was denied, he

filed the present appeal, and complied with the trial court’s order to file and

serve a Rule 1925(b) concise statement of errors complained of on appeal.

The trial court thereafter filed its 1925(a) opinion. This matter is now ready

for our review. Appellant levels eight issues on appeal:

      I.     Is the evidence insufficient to sustain the verdicts of guilt?

      II.    Are the verdicts of guilt against the weight of the
             evidence?

      III.   Did the trial court err in precluding testimony that
             [A]ppellant’s company was operated in accordance with
             industry standards or the business plan of other companies
             providing home care services, that [A]ppellant’s company

                                       -3-
J-S54015-15



             was not previously investigated or disciplined and/or that
             other companies were not investigated or not prosecuted?

      IV.    Did the trial court err in allowing the Commonwealth to
             present hearsay testimony?

      V.     Did the trial court err in allowing the Commonwealth to
             present expert testimony from lay witnesses or lay
             experts?

      VI.    Did the trial court err in denying a motion for a mistrial
             made as a result of the prosecutor’s misconduct?

      VII.   Did the trial court err in instructing the jury that the
             Commonwealth was not required to present any victims of
             the alleged offenses as witnesses at trial?

      VIII. Is [A]ppellant’s sentence unreasonable, excessive and not
            reflective of his character, history and condition?

Appellant’s brief at 4.

      Appellant’s first issue is a scattershot sufficiency challenge to all his

convictions. “In conducting a sufficiency of the evidence review, we view all

of   the     evidence     admitted,   even   improperly-admitted    evidence.”

Commonwealth v. Haynes, 116 A.3d 640, 656 (Pa.Super. 2015).                We

view all evidence in a light most favorable to the Commonwealth as the

verdict winner, and we will draw all reasonable inferences from that

evidence in its favor. Id. Where evidence presented allows the fact-finder

to determine each element of an offense beyond a reasonable doubt, a

sufficiency claim fails. Id. Importantly, “[t]he Commonwealth may sustain

[its] burden by means of wholly circumstantial evidence.” Commonwealth

v. Montalvo, 956 A.2d 926, 932 (Pa. 2008).             Indeed, “[a]lthough a

                                      -4-
J-S54015-15



conviction must be based on ‘more than mere suspicion or conjecture, the

Commonwealth need not establish guilt to a mathematical certainty.’”

Commonwealth v. Eline, 940 A.2d 421, 432 (Pa.Super. 2007) (citation

omitted).

      One of Appellant’s sufficiency challenges relates to the fact that the

Commonwealth failed to present the testimony of all 245 people who

purchased American Comfort contracts.         Appellant’s brief at 37 (“the

Commonwealth was required to present all of the victims of appellant’s

alleged crimes to sustain its burden of establishing appellant’s guilt beyond a

reasonable doubt”). Since the Commonwealth is permitted to prove its case

based upon circumstantial evidence, we reject this assertion.     There is no

legal requirement that the victim of a crime testify. If that were the case,

murders could not be prosecuted.

      In his argument of this issue, Appellant also suggests that the

convictions are not supported by the evidence in that improper hearsay was

utilized to obtain them. The case law clearly provides that “in evaluating the

sufficiency of the evidence, we do not review a diminished record,” and “we

are required to consider all evidence that was actually received, without

consideration as to the admissibility of that evidence or whether the trial

court's evidentiary rulings are correct.” Commonwealth v. Gray, 867 A.2d
560, 567 (Pa.Super. 2005).      Hence, to the extent Appellant’s sufficiency

challenge is premised upon the improper admission of hearsay, we reject it

                                     -5-
J-S54015-15



herein. We will address the question of hearsay in the proper context, infra,

of whether the trial court’s evidentiary ruling was correct.

      Appellant was convicted of theft by deception, conspiracy to commit

theft by deception, corrupt organizations, deceptive or fraudulent business

practices, and dealing in proceeds of unlawful activity. Theft by deception is

defined as follows:

            A person is guilty of theft if he intentionally obtains or
      withholds property of another by deception. A person deceives if
      he intentionally:

            (1) creates or reinforces a false impression, including false
      impressions as to law, value, intention or other state of mind;
      but deception as to a person's intention to perform a promise
      shall not be inferred from the fact alone that he did not
      subsequently perform the promise;

           (2) prevents another from acquiring information which
      would affect his judgment of a transaction; or

            (3) fails to correct a false impression which the deceiver
      previously created or reinforced, or which the deceiver knows to
      be influencing another to whom he stands in a fiduciary or
      confidential relationship.

18 Pa.C.S. § 3922(a).

      Appellant challenges the sufficiency of the proof as to whether

Appellant induced people to purchase American Comfort contracts by

creating the false impression that American Comfort would honor contracts

that it did not intend to fulfill.   We thus examine the proof adduced in

support of that question. Appellant drafted the American Comfort contracts

for in-home services, which included “bathing assistance, meal preparation,

                                     -6-
J-S54015-15



shopping,   toileting,   mobility,   laundry,   housekeeping,   assistance   with

dressing, grooming, medication reminders and pet care.” N.T. Trial, 3/11/14

(AM session), at 110. The contracts stated, “[T]he service contract provider

[American Comfort] must provide you with all contracted services upon

demand, without regard to your medical condition or medical necessity.”

Id. at 111 (emphasis added).         The contract also advised its purchasers,

“There is no hospitalization required, no claim forms to fill out, no

deductible, no co-pays, no age limit. It’s affordable, comfortable and safe,

and gives you peace of mind.” Id. Elderly clientele were targeted to buy

the documents in question. N.T. Trial, 3/14/14, at 93.

      The hourly rate for the services under the contracts were between

$1.59 to $2.52, well below market rate to provide those services, and the

standard contract obligated American Comfort to provide 1,000 hours of in-

home services when asked, which, under the terms of the contract, were

reduced to 100 hours if the customer demanded in-home services within six

months of purchasing it.

      Appellant and his salesmen also sold additional hours to senior

citizens, regardless of their need for the extra time. N.T. Trial, 3/12/14 (AM

Session), at 78-79. In less than three years, Zatae Atkins paid $22,028.25

to American Comfort for additional in-home services.        During a period of

fifteen months, William and Dorothy Fox sent $10,335 to American Comfort

for more hours.    Mona Graham purchased $14,840 in additional hours over

                                       -7-
J-S54015-15



a two and one-half year period; and, during a two-year time frame, Virginia

Jakob paid $10,798.

      Cherry was American Comfort’s main salesmen, selling between eighty

and eighty-five percent of the contracts at issue, and he testified against

Appellant at trial. Appellant solicited Cherry to come work as a salesman for

American Comfort because Cherry had a book of prior insurance customers.

In 2011, Cherry was convicted of theft for forging checks taken from a

customer’s checkbook.    Appellant used American Comfort funds to hire a

lawyer to represent Cherry, and came to court on days the case was listed

before a judge.     Cherry was sentenced to serve three to 23 months

imprisonment, with work release privileges, but the sentencing court in that

matter told Cherry that he was “never allowed to go into a senior citizen’s

house again” while under supervision. N.T. Trial, 3/11/14 (AM session), at

231. Hence, Cherry was not permitted to go to senior citizens’ home to sell

them anything while on work release. Id. at 232. Appellant was aware of

this condition. Id. at 238.

      Appellant arranged for Cherry to obtain work release by being

employed by American Comfort. In the work release application, Appellant

represented that Cherry would not be involved in making home visits to

potential customers.      After Cherry was on work release, Appellant

transported Cherry to sales calls and sent him into the homes of senior

citizens to sell American Comfort contracts.

                                    -8-
J-S54015-15



     Cherry admitted that he and Robert Lerner, another American Comfort

salesman, had obtained checks made payable to Lerner from insurance

customers and told the customers that the money was going to be used to

purchase insurance from other insurers.        Cherry and Lerner cashed the

checks and split the money between themselves, failing to forward any of

the money to the insurance companies.          Cherry, individually, also stole

money by cashing other checks that customers gave him for insurance

services. Appellant continued to employ Cherry after he became aware that

Cherry was stealing money from insurance customers.

     Appellant and Cherry preferred not to make appointments with their

senior citizen customers. Cherry explained that they just made house calls

to various residences while they were in the vicinity as that method of sale

“provided the element of surprise.” N.T. Trial, 3/12/14 (AM Session), at 77.

Cherry explained, “Well if we set up an appointment, sometimes like the

family would be there, you know, children of relatives, and it would make

the selling process more difficult.”     Id.    They preferred their elderly

customers to be alone, and for them to set up an automatic payment system

through their checking account so “it was difficult for them to cancel” the

contract. Id. at 80.

     Once the contracts were sold, Appellant engaged in a series of tactics

to avoid American Comfort’s fulfillment of any contractual obligations. Office

staff were instructed not to answer incoming calls. N.T. Trial, 3/14/14 (AM

                                    -9-
J-S54015-15



Session), at 22. Jeannine Braithwaite, a former employee, would listen to

messages left by customers. She stated that she would hear two to three

messages a day from people requesting services under their contracts or

asking for their money back.      Often, the callers were angry.    Appellant

listened to all the messages that were left.

      Only after a customer or family member was “persistent enough and

kept calling,” would Appellant respond. N.T. Trial, 3/12/14 (AM Session), at

91-92. The response was another delaying tactic. Specifically, even though

the in-home services were supposed to be provided upon demand and

without any proof of medical necessity, Appellant would placate the insistent

customers by going out “personally to the house and assess the situation

[for the] need for the care or services.” Id. at 93. Appellant would further

avoid providing the services by attempting to get a health insurer to cover

them. N.T. Trial, 3/12/14 (PM Session), at 25.

      If it became necessary, due to a particularly persistent customer,

Appellant sometimes would issue refunds for premiums “if he knew it was

going to cost a lot of money for services.” Id. at 25. This tactic resulted in

savings to American Comfort because the cost of providing the services was

substantially more than issuing a refund.      Only if family members or law

enforcement became involved would Appellant actually provide the services

that American Comfort had agreed to deliver.       Id. at 26.   Even then, he




                                    - 10 -
J-S54015-15



minimized the amount of services provided to the extent that he possibly

could, usually providing less than five hours of service. Id. at 27.

      Cherry knew of only one customer, George Hirsch, who received all of

the services to which he was entitled under his contract.        Larry Hirsch,

George’s son, testified that it was extremely difficult to obtain the services

and disputed that George received all of the hours of service to which he

was contractually entitled. Thirteen people consisting of American Comfort

customers, their family members, or their power-of-attorneys testified that

American Comfort failed to fulfill its contractual obligations, substantiating

the testimony of Cherry.

      Cherry also reported that American Comfort did not have the financial

resources to pay for the in-home care services that it had contractually

agreed to provide.    N.T. Trial, 3/12/14 (PM Session), at 21-22.       Special

Agent Tempinski supported Cherry’s testimony in this respect.          She also

established that American Comfort sold 245 of the worthless contracts and

obtained premium payments in return for those documents. Cherry reported

that, for every successful sale, there were at least as many unsuccessful

attempts to dupe elderly people into purchasing the contracts.

      This evidence was sufficient, beyond a reasonable doubt, to establish

that Appellant created a false impression that American Comfort would

provide services that it did not intend to provide and that customers, in

reliance upon that impression, purchased those services.       We thus reject

                                    - 11 -
J-S54015-15



Appellant’s first challenge relating to the sufficiency of the evidence to his

244 theft convictions.

      Appellant also insists that he cannot be convicted for theft with respect

to the policies for which he issued refunds.          Appellant’s brief at 39.

However, Cherry testified that refunds were issued to avoid paying for

contracted services and that issuing a refund check was less expensive than

fulfilling American Comfort’s contractual obligations to provide the services

under the contracts. The refund check actually gave any victim less money

than they were contractually entitled to receive under American Comfort

contracts.   This scheme operated as a theft of the difference between the

amount of the premium and amount that American Comfort should have

paid to fulfill its contractual obligation.

      Appellant also asserts that he was convicted of theft in connection with

contracts that were invalid due to the fact that customers cancelled the

checks issued to purchase them.        We have reviewed the exhibit upon which

Appellant relies for this assertion, and it does not substantiate this claim.

See Commonwealth’s Exhibits 25 and 26.            Those exhibits are a list of

American Comfort check payees, and do not, to any extent, contain a list of

checks payable to American Comfort and that were canceled by customers.

We thus reject this position.

      Appellant finally claims that he cannot be convicted on some theft

counts since the evidence proved that he did provide some in-home

                                        - 12 -
J-S54015-15



services.   However, Appellant overlooks that Cherry testified that none of

the contracts, except for the one with Hirsch, were actually fulfilled

completely.     Cherry’s testimony established that, in connection with

contracts that Appellant was forced to provide services, Appellant always

paid for the least amount of hours possible, often three or four, and that no

customer, with the exception of Hirsch, received the full amount of hours to

which they were contractually entitled.      Agent Templinski identified 245

contracts for on-demand in-home services purchased from American

Comfort.    The jury convicted Appellant of 244 counts of theft, crediting

Cherry’s testimony that the Hirsch contract was fulfilled.    Hence, we are

unpersuaded by Appellant’s final attempt to overturn his theft convictions.

      Appellant also maintains that his conviction of conspiracy to commit

theft is infirm on the basis that the Commonwealth “failed to prove that

appellant entered into any agreement with anyone to commit a crime or

aided anyone in the planning or commission of any crime.” Appellant’s brief

at 35. The crime of conspiracy is defined as follows:

              A person is guilty of conspiracy with another person or
      persons to commit a crime if with the intent of promoting or
      facilitating its commission he:

            (1) agrees with such other person or persons that they or
      one or more of them will engage in conduct which constitutes
      such crime or an attempt or solicitation to commit such crime; or

             (2) agrees to aid such other person or persons in the
      planning or commission of such crime or of an attempt or
      solicitation to commit such crime.

                                    - 13 -
J-S54015-15




18 Pa.C.S. § 903(a).

      To   establish   the   existence   of   a   criminal   conspiracy,   “the

Commonwealth must show a defendant entered into an agreement to

commit or aid in an unlawful act with another person; that he and that

person acted with a shared criminal intent; and that an overt act was taken

in furtherance of the conspiracy.” Commonwealth v. Kinard, 95 A.3d 279,

293 (Pa.Super. 2014).    Appellant’s claim relates to the sufficiency of the

proof supporting the existence of an agreement to commit the theft crimes.

Since an explicit accord can rarely be demonstrated, we permit the inference

of a conspiracy “where the conduct of the parties indicates that they were

acting in concert with a corrupt purpose in view.” Id. The following factors

are considered when determining whether a conspiracy exists: “(1) an

association between alleged conspirators, (2) knowledge of the commission

of the crime, (3) presence at the scene of the crime, and (4) participation in

the object of the conspiracy.” Id.

      The above-outlined evidence establishes that Appellant and Cherry

conspired to commit theft. There was an association between them. They

worked together constantly, and Cherry reported that Appellant drove

Cherry to the homes of targeted elderly clientele; thus Appellant was

present at the scene of the thefts. Cherry’s testimony also proved that both

he and Appellant knew that the customers would not receive the services



                                     - 14 -
J-S54015-15



sold under the contracts. Appellant actively participated in the theft through

a variety of techniques designed to avoid his company’s contractual

obligations to provide home care. All of the elements supporting the

existence of an agreement were present herein.               We therefore reject

Appellant’s challenge to his conspiracy conviction.

      Appellant also was convicted of corrupt organizations under 18 Pa.C.S.

§ 911(b)(3), and, in connection with this offense, Appellant suggests that

the Commonwealth “failed to prove that appellant engaged in a pattern of

racketeering.” Appellant’s brief at 35. Section 911(b)(3) states, “It shall be

unlawful for any person employed by or associated with any enterprise to

conduct or participate, directly or indirectly, in the conduct of such

enterprise's affairs through a pattern of racketeering activity.” 18 Pa.C.S. §

911(b)(3). The term “enterprise” means “any individual, partnership,

corporation, association or other legal entity, and any union or group of

individuals associated in fact although not a legal entity, engaged in

commerce and includes legitimate as well as illegitimate entities and

governmental     entities.”   18   Pa.C.S.   §   911(h)(3)   (emphasis   added).

“Racketeering activity” includes an act indictable as theft, dealing in

proceeds of unlawful activity, and conspiracy to commit those crimes. 18

Pa.C.S. § 911(h)(1)(i), (iii).

      American Comfort, a legal entity which Appellant organized as a LLC,

engaged in commerce by issuing insurance contracts in exchange for money.

                                      - 15 -
J-S54015-15



As substantiated, supra, there was an ongoing pattern of activity since

American Comfort sold contracts to hundreds of customers and attempted to

sell hundreds more, and the sale of the contracts constituted theft by

deception. Appellant was associated with American Comfort as he organized

it and completely controlled it.    Appellant also actively engaged in its

commercial activities of selling the fraudulent polices by transporting Cherry

to the homes of targeted individuals and personally employing tactics to

avoid the contractual obligations assumed by his company under those

documents.     Hence, the evidence supported the jury’s conclusion that

Appellant was guilty of the corrupt organizations offense.

      Appellant also was convicted of deceptive or fraudulent business

practices pursuant to 18 Pa.C.S. § 4107(a), which provides in pertinent part:

            A person commits an offense if, in the course of business,
      the person:
               ....
            (2) sells, offers or exposes for sale, or delivers less
            than the represented quantity of any commodity or
            service;
                  ....
            (5) makes a false or misleading statement in any
            advertisement addressed to the public or to a
            substantial segment thereof for the purpose of
            promoting the purchase or sale of property or
            services; [or]

             (6) makes or induces others to rely on a false or
             misleading written statement for the purpose of
             obtaining property or credit[.]

18 Pa.C.S. § 4107(a)(2), (5)-(6).



                                    - 16 -
J-S54015-15



      Appellant, in the course of running his business, had Cherry and other

salesmen sell contracts stating that purchasers would receive in-home

services on demand for a low rate per hour.       Appellant did not deliver on

those services and never intended to do so. Appellant developed brochures

and contracts that promised to provide the services.      Both the brochures

and contracts misled people and were deceptive because they falsely

promised to deliver services. Appellant obtained money in connection with

the sale of 245 of those contracts.    Hence, Appellant’s convictions of 244

counts of deceptive business practices are not infirm.

      Finally, Appellant was convicted of dealing in the proceeds of unlawful

activity, 18 Pa.C.S. § 5111(a), which provides:

            A person commits a felony of the first degree if the person
      conducts a financial transaction under any of the following
      circumstances:

            (1) With knowledge that the property involved, including
      stolen or illegally obtained property, represents the proceeds of
      unlawful activity, the person acts with the intent to promote the
      carrying on of the unlawful activity.

            (2) With knowledge that the property involved, including
      stolen or illegally obtained property, represents the proceeds of
      unlawful activity and that the transaction is designed in whole or
      in part to conceal or disguise the nature, location, source,
      ownership or control of the proceeds of unlawful activity.

18 Pa.C.S. § 5111(a)(1)-(2). An unlawful activity includes “[a]ny activity

graded a misdemeanor of the first degree or higher under Federal or State

law.” 18 Pa.C.S. § 5111(f).



                                    - 17 -
J-S54015-15



      Appellant engaged in theft by deception and deceptive business

practices and was convicted of numerous theft and deceptive business

offenses graded as felonies.       He knew that the property secured by

commission of those crimes was the proceeds of those unlawful activities.

He used those proceeds to support the continued activities of American

Comfort employees, paying commissions to the salesman, so that thefts and

deceptive business practices being committed could continue and more

fraudulent contracts could be sold. We therefore reject Appellant’s challenge

to this conviction.

      Appellant’s second position is that his convictions are against the

weight of the evidence. As we have long recognized, “[a]ppellate review of

a weight claim is a review of the exercise of discretion, not of the underlying

question of whether the verdict is against the weight of the evidence.”

Commonwealth v. Best, 120 A.3d 329, 345 (Pa.Super. 2015) (citation

omitted). We are limited to reviewing “whether the trial judge's discretion

was properly exercised, and relief will only be granted where the facts and

inferences    of   record   disclose    a   palpable   abuse   of   discretion.”

Commonwealth v. Landis, 89 A.3d 694, 699 (Pa.Super. 2014).

      Appellant again ignores this standard of review.     Having established

that the Commonwealth may meet its burden by presenting wholly

circumstantial evidence, we cannot find that the trial court abused its




                                       - 18 -
J-S54015-15



discretion in denying Appellant’s motion for a new trial based on his claim

that the verdict is against the weight of the evidence.

      At his third issue, Appellant alleges that the trial court erroneously

excluded   evidence    that   Appellant’s   company   complied    with   industry

standards and operated much like comparable entities, including a company

with which Appellant was previously affiliated. Appellant sought to use this

evidence to show that, because those companies had not been investigated

or disciplined, his should not have been.

      Our standard of review regarding the admission of evidence is well

settled: we review the decision for an abuse of discretion.

      [T]he admissibility of evidence is a matter addressed to the
      sound discretion of the trial court and ... an appellate court may
      only reverse upon a showing that the trial court abused its
      discretion.  An abuse of discretion is not a mere error in
      judgment but, rather, involves bias, ill will, partiality, prejudice,
      manifest unreasonableness, or misapplication of law.

Commonwealth v. Cox, 115 A.3d 333, 336 (Pa.Super. 2015) (en banc)

(citations omitted).

      By way of procedural background, we note the following. Early in the

instant proceedings, the Commonwealth had leveled charges against

Appellant for insurance fraud. Prior to the start of trial, it filed a motion in

limine seeking to exclude Appellant’s proffered evidence of compliance.

Following a hearing, the trial court denied that motion, “so long as

[Appellant’s] argument is and remains that he was not selling insurance.”



                                      - 19 -
J-S54015-15



Order, 12/4/13, at 1.       The Commonwealth subsequently withdrew the

insurance fraud charges. As the question of whether Appellant was, in fact,

selling insurance was no longer at issue, Appellant was not permitted to

offer this comparative evidence or non-enforcement testimony.               Appellant

contends that the prohibition of testimony was improper.

      Appellant   alleges   that   the    trial   court’s    decision   rendered   him

“handcuffed in defending himself at trial.”                 Appellant’s brief at 47.

Specifically, he argues that the evidence was necessary to rebut the

Commonwealth’s allegations that the hourly rate for the services was

unusual or that the operation of the company, including the number of

clients requesting and receiving services, was akin to companies of similar

size and purpose. Id. at 49.

      The Commonwealth counters that Appellant fails to show that the trial

court exhibited manifest unreasonableness that compels reversal on this

issue. It continues by noting that evidence relating to the operation of one

company is not synonymous with an industry standard and that evidence of

prior non-enforcement is inadmissible to show that he had not violated the

law. Paralleling the trial court’s explanation for its decision in this matter,

the Commonwealth relies on Commonwealth v. Kratsas, 764 A.2d 20 (Pa.

2001) (prohibiting evidence that authorities declined to enforce law to show

that conduct was effectively legal), for this latter proposition.




                                         - 20 -
J-S54015-15



      In Kratsas, defendants were owners of a company that leased “game

and vending machines” that were allegedly used for illegal gambling

activities. Id. at 22. The defendants sought to introduce evidence of the

prevalence of gambling in the region, asserting that “it is the public policy of

Pennsylvania that gambling is legal and/or de facto legal.” Id. at 23. Our

Supreme Court examined, inter alia, whether a defendant may introduce the

non-enforcement of criminal statutes as evidence of either lax enforcement

at large or the defendant’s own compliance with a statute, at least with

respect to a common understanding of its meaning or enforcement.

      The Supreme Court rejected that argument, recognizing that the

legislature has clearly spoken on the matter and that the defendants “cite[d]

to no authority for the proposition that this or any other court can or should

nullify a legislative enactment on the basis that its objectives have been

frustrated, or even thwarted pervasively, even by those who are charged

with enforcement responsibility.” Id. at 26. Thus, the defendants’ conduct

was to be assessed in accordance with the relevant statute, not a pattern of

enforcement or the lack thereof.

      Appellant’s attempt to distinguish Kratsas on the basis that his

evidence was intended to rebut a Commonwealth argument and not stand

alone as substantive evidence is interesting, but does not persuade us that

the trial court abused its discretion or misapplied pertinent law.     The trial

court reasonably characterized all evidence at issue in Appellant’s third

                                     - 21 -
J-S54015-15



argument as evidence of non-enforcement. The trial court herein properly

prohibited Appellant from introducing evidence that he had not previously

been prosecuted for his business activities.          Thus, we find that Kratsas

controls    here   and   bars    comparative    and   non-enforcement   evidence.

Likewise, the trial court did not abuse its discretion in finding that

comparative evidence, which was irrelevant to show that Appellant was not

guilty of any of the several serious infractions at issue herein, was merely an

attempt to introduce evidence of non-enforcement by another name.

Appellant’s third issue fails.

       In Appellant’s fourth issue, he contends that the trial court erred in

permitting the Commonwealth to introduce hearsay testimony about the

“making of contracts, the request for services, the payment of money and

bank records.”      Appellant’s brief at 51.          As noted, we examine the

admissibility of the evidence and will affirm the trial court’s determination

absent an abuse of discretion or misapplication of the law. Cox, supra at

336.

       Appellant’s argument in this respect is four pages long. He string cites

to places in the record where he objected to the introduction of the

evidence.    Appellant’s brief at 51-52.        Meanwhile, these objections were

overruled on various grounds, and Appellant presents no cohesive and

discernable argument as to why each objection were improperly overruled.




                                       - 22 -
J-S54015-15



      Some of the objected-to statements were permitted in order to explain

a course of conduct. For example, Agent Tempinski testified that she met a

person who purchased an American Comfort contract and wished to make a

complaint.       Appellant objected, anticipating that Agent Tempinski would

continue to elaborate on the specifics of the conversation.                The trial court

overruled the objection because the statement was offered to explain Agent

Tempinski’s course of conduct during the investigation.                  “[E]vidence that

would constitute inadmissible hearsay if offered for one purpose may be

admitted for another purpose.”           Commonwealth v. Dent, 837 A.2d 571,

577 (Pa.Super. 2003) (citation omitted). As we have consistently held, “an

out-of-court statement offered to explain a course of conduct is not

hearsay.” Id. (citation omitted).

      Next, the vast majority of Appellant’s hearsay objections were to

testimony that a customer of American Comfort called and requested

services.    Various witnesses commented on this fact.                In this respect, the

trial court determined that any call requesting service was a non-hearsay,

verbal act.      Hearsay “is defined as an out-of-court statement, which is

offered     in   evidence   to   prove    the      truth   of   the   matter   asserted.”

Commonwealth v. Busanet, 54 A.3d 35, 68 (Pa. 2012) (citing Pa.R.E.

801(c)). On the other hand, “An out-of-court statement is not hearsay when

it has a purpose other than to convince the fact finder of the truth of the

statement.” Busanet, supra at 68.

                                          - 23 -
J-S54015-15



      As outlined in the comment to Pa.R.E. 801, “Communications that are

not assertions are not hearsay. These would include questions, greetings,

expressions of gratitude, exclamations, offers, instructions, warnings, etc.”

Comment, Pa.R.E. 801.        Additionally, “Sometimes a statement has direct

legal significance, whether or not it is true.” Id. As examples, the comment

notes that these types of statements “may constitute an offer, an

acceptance,   a   promise,   a    guarantee,   a   notice,   a    representation,   a

misrepresentation, defamation, perjury, compliance with a contractual or

statutory obligation, etc.” Id.

      In harmony with this concept, we have noted that, “When a witness

testifies that someone said something to him and the purpose is not to show

that what was said was true but that the statement was made, the

testimony is not hearsay but instead a ‘verbal act’”.            Commonwealth v.

Jones, 543 A.2d 548, 550 (Pa. Super. 1988); see also Commonwealth v.

Johnson, 838 A.2d 663 (Pa. 2003) (noting that threats were introduced as

verbal acts and were not subject to hearsay rule since they were not offered

to establish the truth of the matter asserted but to demonstrate that there

was an attempt to influence a witness).

      Herein, the statements in questions were not assertions that were

admitted to prove the truth of the matter asserted.          They were demands,

akin to inquiries. The requests for services had direct legal significance in

that the callers were invoking their legal rights under American Comfort’s

                                      - 24 -
J-S54015-15



contracts. They were introduced to demonstrate that the statements were

made and what Appellant did in response to them. It was irrelevant whether

the statements were true or false, that is, whether the caller actually wanted

services. Hence, we reject Appellant’s position that any testimony relating

to the fact that customers made a demand for services under the American

Comfort contracts was inadmissible hearsay.

       In his brief, Appellant fails to develop any discernable legal position

that the customer contract issued by American Comfort to its clientele and

the bank records of American Comfort were incorrectly admitted into

evidence as hearsay.     We note that the trial court determined that the

customer contract and bank records were properly authenticated pursuant to

Pa.R.E. 901, which states that, “To satisfy the requirement of authenticating

or identifying an item of evidence, the proponent must produce evidence

sufficient to support a finding that the item is what the proponent claims it

is.”   A document can be authenticated by testimony from a witness with

knowledge that “an item is what it is claimed to be.”      Pa.R.E. 901(b)(1).

Cherry had knowledge of the American Comfort contract and authenticated

that document.    Agent Templinski’s testimony about the method that she

used to secure American Comfort’s bank records substantiated that those

records were what they were claimed to be. Hence, Appellant’s fourth issue

is meritless.




                                    - 25 -
J-S54015-15



     At his fifth issue, Appellant alleges that the trial court erred when it

permitted purported expert testimony from Commonwealth witnesses Agent

Tempinski, Cherry, and Muldoon without the requisite expert certification.

Appellant argues that each witness needed to be certified as an expert in

their respective fields: Agent Tempinski as a forensic accountant; Cherry on

home care industry standards; and Muldoon on price structuring. As their

testimony was outside the scope of a proper lay witness and since they were

not qualified as expert witnesses, Appellant alleges that their testimony was

improperly admitted.

     The Commonwealth maintains that each witness’s testimony was

factual and properly within the scope of the witness’s knowledge as a lay

fact witness. Agent Tempinski’s testimony consisted of common calculations

based on her personal review of Appellant’s financial documents, which

saved the jury the burden of reaching the same percentages and

proportions. Cherry’s testimony was based on his personal knowledge of the

contracts and Appellant’s business, and Muldoon’s testimony was similarly

based on his personal knowledge and experience with Appellant and the

company. Accordingly, no testimony required specialized skill or knowledge

and was properly within the purview of proper lay witness testimony.

     The scope of lay witness testimony is set forth in Pa.R.E. 701, which

provides:




                                   - 26 -
J-S54015-15



     If a witness is not testifying as an expert, testimony in the form
     of an opinion is limited to one that is:

           (a)    rationally based on the witness's perception;

           (b)    helpful to clearly understanding the witness's
                  testimony or to determining a fact in issue; and

           (c)    not based on scientific, technical, or other specialized
                  knowledge within the scope of Rule 702.

     Appellant objected to the following specific statements on the grounds

that the testifying witness was not qualified as an expert. First, Appellant

objected to Agent Tempinski’s testimony relating a document collecting and

organizing Appellant’s financial records.       The document “names a bank,

account number, account holder.        It indicates when it was opened, who it

was opened by, gives an address, the date it was closed.              There is a

taxpayer identification number.” N.T. Jury Trial, 3/11/14 (AM Session), at

71. The information was repeated for each bank where American Comfort

had accounts. Appellant objected, arguing that Agent Tempinski is “certainly

not a person who has been qualified in determining what the meaning of

those things are.”   Id.    Noting that the testimony was factual information

and not opinion, the court overruled the objection. Id. at 72.

     Second,     Agent     Tempinski   explained   how   her   investigation   into

Appellant and his business began. N.T. Jury Trial, 3/10/14, at 97-98. She

testified that one of Appellant’s clients, Mrs. Neuhauser, gave Agent

Tempinski copies of her contract and payments to Appellant after a



                                       - 27 -
J-S54015-15



complaint was filed in response to Cherry’s failure to forward Mrs.

Neuhauser’s premium to the insurer.        Id. at 94-96.   She then met with

some of Cherry’s other clients, who produced similar documentation. Id. at

99.   Based on the information and documentation given to her, Agent

Tempinski “thought the sum of $1.59 for an hour of in-home care service

was very strange” and pursued further inquiry.        Id. at 100.   Appellant

unsuccessfully objected following that statement.    Id.   A similar objection

was lodged in response to documentation containing calculations based on

the financial records. Id. at 145.

      Appellant objected to Cherry’s testimony as he explained the operation

of the contracts he sold to Appellant’s clients. N.T. Jury Trial, 3/12/14 (AM

Session), at 43.   The exchange that prompted Appellant’s objection is as

follows:

      Commonwealth: When you started as a salesman for American
                    Comfort[,] what was the price per hour for the
                    services that were being sold?

      Cherry:           A dollar fifty-nine.

      Commonwealth: Who set that price?

      Cherry:           Ross [Rabelow].

      Commonwealth: At some point did that price change?

      Cherry:           Yes.

      Commonwealth: Were most of the contracts you sold for $1.59 per
                    hour?



                                     - 28 -
J-S54015-15



      Appellant:        Objection, Your Honor; sidebar.

Id.   at   43-44.    Appellant’s   counsel    went   on   to   explain   that   the

Commonwealth did not “have an expert to testify in this case to say whether

or not this is an industry standard, this price.” Id. at 45. The objection was

overruled.

      Finally, Appellant challenged statements made by Muldoon regarding

the price structure of Appellant’s company.          The objection followed a

question of Muldoon by the Commonwealth of whether Muldoon knew

“anything about the price structure of [Appellant’s] sales[.]” N.T. Jury Trial,

3/14/14 (PM Session) at 99. At sidebar, Appellant’s counsel explained that

the witness had not yet been qualified “as an expert to talk about price

structures[.]”   Id. at 100.   The trial court disagreed that the testimony

proposed by the Commonwealth, which was based on conversations

between Muldoon and Appellant, constituted expert opinion and overruled

Appellant’s objection. Id. at 102.

      Reviewing the proposed and actual testimony of each of the three

witnesses, we find no abuse of discretion on the part of the trial court in

permitting them to present their respective testimony. Indeed, rather than

explain how the trial court erred in finding that Agent Tempinski’s testimony

was no more than straightforward calculation or clarify his belief that Cherry

and Muldonn’s knowledge of the contracts was not based on their own

perception, Appellant merely parrots Pa.R.E. 701 in hopes that this Court

                                     - 29 -
J-S54015-15



may opt to substantiate his claims of complexity and novelty itself. We will

not do so. The testimony was factual and based upon personal knowledge,

and none of the testimony was of such intricacy that it required specialized

knowledge.    In each case, the trial court carefully limited the witness’s

testimony to facts and inferences, not implications or improper opinions,

rationally based on his or her perception.   As each of the three witnesses

had significant knowledge and understanding of the underlying facts of the

case and the operation of the company at issue, their testimony was

properly admitted.

     At Appellant’s sixth issue, he alleges that the trial court erred when it

denied his motion for a new trial due to prosecutorial misconduct.        In a

September 24, 2013 motion in limine, the Commonwealth sought a ruling to

permit the testimony of Terry Keating, Deputy Chief Counsel for Insurance in

the Governor’s Office of General Counsel, regarding “events about which he

has personal knowledge, specifically, discussions that he had with defendant

and defendant’s attorney about American Comfort’s contracts.”       Motion in

limine, 9/24/13, at 3 (emphasis supplied).    Among the conversations and

information to be introduced by Keating was the following:

     Keating also discussed with defendant and his attorney the
     concern that, because the provision of services promised by any
     American Comfort contract could only be funded by the sale of
     additional contracts, which in turn obligated defendant to provide
     an even greater amount of services, his business was
     functionally a “pyramid mechanism.”



                                   - 30 -
J-S54015-15



Id. at 5-6.

      In its responsive December 4, 2013 order, the trial court ruled that

Keating could testify as a fact witness, though “any and all opinion

testimony, including historical statements, that the American Comfort

contracts were insurance and that the business was a ‘pyramid mechanism’

is prohibited.” Order, 12/4/13, at 1. The Commonwealth did not elicit such

testimony from Keating.

      During the Commonwealth’s summation at trial, the prosecutor argued

the following:

      One person could come in and say I want services 24/7, and Mr.
      Rabelow cannot provide it. He doesn’t have the money. What
      does he have to do if someone makes the claim, if someone
      comes in and wants those kind of services? He has to go out
      and sell even more contracts. If one person wants all the
      services they paid for, he’s got to go out and sell even more.
      That is what is known as a pyramid scheme. Create obligations
      – I should say you get money in exchange for certain obligations
      that you can’t meet. The only way you meet your obligations
      under one contract is to go out and sell many, many more,
      which creates even more obligations, requiring you to sell again
      an even greater amount.

N.T. Jury Trial, 3/19/14 (AM Session), at 137.

      Appellant’s trial counsel moved for a mistrial, arguing, inter alia, that

the Commonwealth had violated the court’s order and that the trial was now

tainted. The Commonwealth asserted in response that the order was limited

to the testimony of Mr. Keating and that it did not generally prohibit the




                                    - 31 -
J-S54015-15



mention of the phrase pyramid scheme during the course of the trial. The

trial court denied Appellant’s motion for mistrial.

      On appeal, Appellant again argues that the prosecutor’s statements

violated the December 4, 2013 order prohibiting Mr. Keating from

mentioning a pyramid scheme.          Though Appellant concedes that the order

specifically addresses Mr. Keating’s testimony, he asserts that “[i]f the trial

court believed that Keating’s reference to a ‘pyramid mechanism’ was

prejudicial, it matters little who makes such a reference.” Appellant’s brief

at 61. He argues secondarily that the comment was inappropriate because

it was not based on evidence presented at trial.

      The Commonwealth’s response is two-fold.         First, it argues that the

prosecutor did not violate the court’s December 4, 2013 order because that

order applied only to the testimony of Mr. Keating. Second, it argues that

the statement is “a reasonable inference drawn from evidence in the record”

and therefore did not serve to deny Appellant a fair trial. Commonwealth’s

brief at 49. We agree with the Commonwealth.

      In reference to a claim of prosecutorial misconduct in a closing

statement, it is well settled that:

      [A] prosecutor has considerable latitude during closing
      arguments and his arguments are fair if they are supported by
      the evidence or use inferences that can reasonably be derived
      from the evidence. Further, prosecutorial misconduct does not
      take place unless the unavoidable effect of the comments at
      issue was to prejudice the jurors by forming in their minds a
      fixed bias and hostility toward the defendant, thus impeding

                                       - 32 -
J-S54015-15



      their ability to weigh the evidence objectively and render a true
      verdict. Prosecutorial misconduct is evaluated under a harmless
      error standard.

Commonwealth v. Manley, 985 A.2d 256, 269 (Pa.Super. 2009) (citation

omitted). We further recognize that “[t]he decision to declare a mistrial is

within the sound discretion of the [trial] court and will not be reversed absent

a flagrant abuse of discretion.”    Commonwealth v. Szakal, 50 A.3d 210,

218 (Pa.Super. 2012) (citation omitted).

      Upon review of the Commonwealth’s motion in limine and Appellant’s

several responses thereto, we find no support in the record for Appellant’s

contention that the trial court intended to prohibit all mention of the phrase

“pyramid scheme” rather than restrict only Mr. Keating’s use of it. Indeed,

the   only   mention   of   that   phrase   in   the   several   filings   is   in   the

Commonwealth’s initial motion, where it proffered that Mr. Keating may

testify that he challenged Appellant on the financial sustainability of his

business, which was “functionally a ‘pyramid mechanism.’” Motion in limine,

9/23/13, at 6.

      In his responsive filings, Appellant does not seize specifically on this

language. Instead, he argues only that the information contained in several

paragraphs, including the one in which the phrase is found, is “expert opinion

as to whether the contracts used by defendant’s company comply with the

insurance statute.” Brief contrary to the Commonwealth’s motion in limine,

10/24/13, at 7. At no point did Appellant specifically request the exclusion of

                                      - 33 -
J-S54015-15



the phrase as unduly prejudicial. We therefore cannot find that the trial court

intended to preclude the mention of a “pyramid scheme” by anybody other

than Mr. Keating, especially in light of the fact that the order specifies no

such intent. Accordingly, the Commonwealth did not violate the trial court’s

December 4, 2013 order when the prosecutor labeled Appellant’s business a

pyramid scheme.

      In its opinion, the trial court explained that the Commonwealth had

presented sufficient evidence from Agent Tempinski, Cherry, and additional

witnesses that showed “Appellant’s financials were precarious and that he

needed the sale of new American Comfort contracts to fund any possible

requests for services that came in that he was unable to get around.” Trial

Court Opinion, 2/25/15, at 28. Not only did the Commonwealth comply with

the trial court’s order, but the prosecutor’s comments were supported by the

evidence such that the court did not abuse its discretion in denying

Appellant’s motion for a mistrial.

      Appellant’s seventh issue is a challenge to a specific jury instruction.

He alleges that the trial court improperly instructed the jury that the

Commonwealth was not required to present at trial any victims of

Appellant’s conduct. Appellant concedes that his “objection was not made

prior to the jury’s deliberations as required by Pa.R.Crim.P 647([C])[.]”        He

maintains, however, that the objection was “made sufficiently early” in

deliberations to be within the spirit of the rule. Appellant’s brief at 63-64.

                                     - 34 -
J-S54015-15



         The law is well settled that “[n]o portions of the charge nor omissions

from the charge may be assigned as error, unless specific objections are

made thereto before the jury retires to deliberate.” Pa.R.Crim.P. 647(C)

(emphasis added).        Appellant cites to no authority suggesting that an

objection while the jury is deliberating satisfies the spirit of the Rule or

suffices to overcome settled case law stating that “the failure to make a

timely and specific objection before the trial court at the appropriate stage of

the proceedings will result in waiver of the issue.”        Commonwealth v.

Houck, 102 A.3d 443, 451 (Pa.Super. 2014). Appellant’s claim is waived.

         Appellant’s final issue challenges the reasonableness of his sentence

on two distinct grounds. First, he alleges that his sentence is excessive, not

reflective of his unique circumstances and qualities, and motivated by the

sentencing court’s personal animosity toward him. Second, he alleges that

the disparity between his sentence and Cherry’s sentence “was never

explained and cannot be justified under any circumstance.” Appellant’s brief

at 72.

         In response, the Commonwealth, noting that Appellant was sentenced

in accordance with the applicable sentencing guidelines and below the

statutory     maximums,     argues   that   the   sentencing   court   sufficiently

considered Appellant’s individual needs, background, and circumstances in

fashioning his individualized sentence.        The sentencing court specifically

acknowledged that it reviewed Appellant’s pre-sentence investigation report

                                      - 35 -
J-S54015-15



and considered the statements and support offered by friends and family.

According to the Commonwealth, the sentencing court did not abuse its

discretion.

      The Commonwealth does not address Appellant’s argument with

respect to Cherry. The sentencing court maintained in its 1925(a) opinion

that it offered sufficient reasons for Appellant’s sentence and that it was not

required to specifically address the disparity between the sentences because

Appellant and Cherry, who accepted a plea, were not similarly situated at

the time of sentencing.

      As Appellant challenges the discretionary aspects of his sentence, he

must petition for permission to appeal those issues, as “the right to pursue

such a claim is not absolute.”   Commonwealth v. Rhoades, 8 A.3d 912

(Pa.Super. 2010). Our jurisdiction over a claim regarding the discretionary

aspects of sentence must be established as follows:

      We conduct a four-part analysis to determine: (1) whether
      appellant has filed a timely notice of appeal, see Pa.R.A.P. 902
      and 903; (2) whether the issue was properly preserved at
      sentencing or in a motion to reconsider and modify sentence,
      see Pa.R.Crim.P. 720; (3) whether appellant's brief has a fatal
      defect, Pa.R.A.P. 2119(f); and (4) whether there is a substantial
      question that the sentence appealed from is not appropriate
      under the Sentencing Code, 42 Pa.C.S. § 9781(b).

Commonwealth v. Levy, 83 A.3d 457, 467 (Pa.Super. 2013).             Appellant

has satisfied the first three parts of the test.   We also find that both of

Appellant’s arguments raise substantial questions. See Commonwealth v.



                                    - 36 -
J-S54015-15



Baker, 72 A.3d 652 (Pa.Super. 2013) (finding that appellant’s claim that the

sentencing court unduly weighted the nature and circumstances of the crime

presented a substantial question); Commonwealth v. Mastromarino, 2
A.3d 581 (Pa.Super. 2010) (finding that appellant raised a substantial

question by alleging that his sentence was excessive when compared to

those of his co-defendants). Though we may reach the merits of Appellant’s

arguments, we nonetheless find them both to be meritless. We recognize:

      Sentencing is a matter vested in the sound discretion of the
      sentencing judge, and a sentence will not be disturbed on appeal
      absent a manifest abuse of discretion. In this context, an abuse
      of discretion is not shown merely by an error in judgment.
      Rather, the appellant must establish, by reference to the record,
      that the sentencing court ignored or misapplied the law,
      exercised its judgment for reasons of partiality, prejudice, bias
      or ill will, or arrived at a manifestly unreasonable decision.

Id. at 589 (citation omitted).

      At   Appellant’s   sentencing,   the      court   specifically   noted   that   it

considered letters   submitted on Appellant’s behalf, the               pre-sentence

investigation report, and Appellant’s family life, education, employment,

criminal history, and medical issues.      N.T. Sentencing, 9/27/14, at 43-47.

Thus, it considered Appellant’s unique history and circumstances.              It also

noted Appellant’s specific involvement in the criminal enterprise, recognizing

that he “was the architect of a corrupt organization, designed and operated

by him.” Id. at 45-46. While the court also expressed justified frustration

with Appellant’s conduct, it explained that the sentence was reflective of the



                                       - 37 -
J-S54015-15



breadth of the harm he caused to many vulnerable and elderly victims. We

are satisfied that the sentencing court properly relied on Appellant’s unique

circumstances and gave appropriate weight to the nature of his crime. We

therefore reject Appellant’s argument that his sentence is excessive because

it was impermissibly based solely on the nature and circumstances of the

crime to be meritless.

      Appellant’s second position is his sentence must be vacated due to the

difference between his sentence, four to forty-four years, and the one

imposed on Cherry, twenty-three to forty six months. He maintains that the

“disparity in sentence was never explained and cannot be justified under any

circumstance.” Appellant’s brief at 72.

      Initially, we observe that Appellant did not raise this claim after he was

sentenced; it was first presented in his post-trial motion. The court was

therefore required to justify the difference after the fact, and, contrary to

Appellant’s position, the disparity was explained.    The court observed that

the two defendants were not similarly situated in that Cherry took a plea

agreement. Trial Court Opinion, 2/25/15, at 36-37 (“Cherry was sentenced

after the entry of an open guilty plea and Appellant decided to proceed to

jury trial.   Therefore, they were not similarly situated at the time of

sentencing[.]”).

      We have observed that a co-conspirator “who has successfully

negotiated a plea deal and a defendant sentenced after a jury trial . . . are

                                    - 38 -
J-S54015-15



not similarly situated for sentencing purposes.” Commonwealth v. Moury,

992 A.2d 162, 171 (Pa.Super. 2010).           Hence, “a disparity in sentencing

between a defendant sentenced after a trial and a co[-actor] sentenced

pursuant to a negotiated plea deal does not demonstrate the trial court

penalized the defendant for exercising his right to a jury trial.” Id.

      Furthermore, a defendant is not entitled to the same sentence as that

imposed on another person involved in the same crime.          Mastromarino,

supra.       Rather, “when there is a disparity between co-defendants'

sentences, a sentencing court must give reasons particular to each

defendant explaining why they received their individual sentences.” Id. at

589. The sentencing transcript establishes that the trial court gave ample

reasons particular to Appellant for sentencing him as it did.                N.T.

Sentencing, 9/22/14, at 43-47.     Thus, Appellant’s claim fails on this basis

alone.

      Finally, we reject Appellant’s assertion that the disparity cannot be

justified under any circumstances.    Appellant, rather than Cherry, was the

architect of the enterprise. Appellant formed the company and drafted the

contracts and brochures used to deceive the elderly clients.             Appellant

actually solicited Cherry to join in the scheme. Cherry not only pled guilty,

but he also cooperated with the Commonwealth by testifying against

Appellant.    Hence, we find ample reason to support the difference in the

sentences imposed.

                                     - 39 -
J-S54015-15



     Judgment of sentence affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/14/2016




                                 - 40 -